DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responses to Amendments and Arguments
The amendments filed 09/06/2022 have been entered. Claims 1, 12, 17, 19, 21, 23 and 26 have been amended. Claims 18 and 20 have been cancelled. Claims 1-17, 19 and 21-28 remain pending. 
Applicant’s amendments and arguments filed 09/06/2022 have been fully considered and overcome drawing objections previously set forth in the Non-Final Office Action mailed 04/04/2022.  
Applicant's arguments filed 09/06/2022 with respect to the rejections of claims 1 and 11 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 112(b) have been fully considered and persuasive. Thus, the rejection has been withdrawn.
Applicant’s arguments filed 09/06/2022, with respect to the rejection of claims 1-28 under 35 U.S.C. 103 have been fully considered but are not persuasive. 
On page 15 of Remarks, Applicant alleges that Deng does not disclose or suggest any component between the support 110 and the detection module 104, let alone a dual pivot axis-defining junction piece as recited in claim 1, and Deng does not disclose or suggest any reason to modify the moving relationship between the support 110 and the detection module 104.  

Examiner respectfully disagrees. 
Figs. 3-5 of Deng discloses a component configured to pivotally couple between the detection module 188 to a distal end 196 of the rod 198 (see at least Col. 10, lines 49-50). Respectfully note that the shaft’s pivoting is prevented by fastening the shaft (i.e., a distal end 196 of the rod 198) with a bolt and a nut as much as to prevent the pivoting movability of the shaft.

On page 15 of Remarks, Applicant alleges that Billman does not contain any disclosure that would give a person of skill in the art any reason to modify Deng by inserting a coupling as disclosed in Billman into a metal detector. 
In addition, Billman does not contain any disclosure that would indicate where in the device disclosed in Deng the coupling 100 of Billman should be positioned, let alone how the coupling could be attached in the device disclosed in Deng. Furthermore, Billman does not contain disclosure of any reason to put the coupling of Billman into a sensor device. … The two sleeves 102 and 104 in Billman are necessarily separate structures, and there is clearly no one-piece structure in Billman that satisfies the features recited in claim 1 (e.g., in the first arrangement, the shaft is capable of pivoting relative to the junction piece about a first pivot axis, and the probe is capable of pivoting relative to the junction piece about a second pivot axis). 
Examiner respectfully disagrees. 
Deng discloses a connector (i.e., a bolt and a nut shown in annotated Fig. 4) configured to pivotally couple between the detection module 188 and a distal end 196 of the rod 198 (see at least Col. 10, lines 49-50). Deng fails to disclose a junction piece having a one-piece structure and having non-parallel two pivot axes along holes of each axis. However, Fig. 12 of Billman teaches a junction piece (i.e., 108) having a one-piece structure and having non-parallel two pivot axes along holes 196 of a first axis and holes 214, 216 of a second axis. Therefore, Deng’s connecting component (see annotated Fig. 4) may be modified to incorporate the teachings of Billman’s sleeve having a one-piece structure to thereby couple the shaft and the probe (see the detail in this action below).

On page 15 of Remarks, Applicant alleges that Furthermore, even if one were attempting (for some reason, because there is no disclosure in Deng or Billman that gives any reason to do so) to incorporate the coupling of Billman into the device of Deng, the result would not satisfy the present claims. In Billman, the shafts fit into the bores 112, 114, and therefore would not satisfy the recitation in claim 1 that "the shaft is capable of pivoting relative to the dual pivot axis-defining junction piece about a first pivot axis," as recited in claim 1.  
Examiner respectfully disagrees. 
Deng discloses a connection (i.e., a junction piece) component having a first pivot axis to coupling the shaft with the probe. Billman discloses a junction piece (Fig. 12, 108) of a one-piece structure to coupling counter members to the junction piece along non-parallel two pivot axes.  Note that Examiner interprets, under the broadest reasonable interpretation, that Deng’s connecting member may be modified to incorporate the Billman’s junction piece through holes of two pivot axes to provide connection between the shaft and the probe in various or alternative coupling manners such that the shaft and the probe are capable of pivotally moving from each junction point of the non-parallel two pivot axes. 
Therefore, the Examiner maintains the previous position that the claims are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Billman.

Information Disclosure Statement
1.	The information disclosure statement (IDS) was submitted on 06/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-17, 19 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 10809411 B2, hereinafter referred to as “Deng”, cited in IDS dated 05/10/2021), in view of Billman et al. (US PGPUB US 2012/0238369 A1, hereinafter referred to as “Billman”).
Deng teaches a ground search metal detector (Fig. 1, metal detection system 100; Fig. 3, 150), comprising: a shaft (Fig. 3, support 158, rod 172; Fig. 4, 200, 212, 214), a probe (Fig. 1, detection module 104; Fig. 3, 160), and  
the probe comprising at least a first electromagnetic coil (Fig. 3, 160), the first electromagnetic coil configured to generate a magnetic field upon electric current being passed through the first electromagnetic coil (Col. 3, line 66 – Col. 4, line 3,  “The second oscillating magnetic field causes an oscillating current to flow in the receiver coil, in which the oscillating current is amplified and processed by the control module 116”; Col. 10, lines 37-41, “The detection module 160 includes an upper housing member 216 and a lower housing member 218 that provide support for the transmitter coil and the receiver coil. The upper housing member 216 is pivotly coupled to the second coupler 214”), 
the shaft attached to the dual pivot axis-defining junction piece, the probe attached to the dual pivot axis-defining junction piece (Col. 10, lines 37-41, “The upper housing member 216 is pivotly coupled to the second coupler 214; Col. 10, lines 49-50, “The detection module 188 (i.e., probe) is pivotly coupled to a distal end 196 of the rod 198 (i.e., shaft)”), 
the ground search metal detector configured to be adjusted between at least a first arrangement and a second arrangement (see Annotated Fig. 4; Fig. 3, 168; Col. 10, lines 15-16, The detection module 160 is pivotly coupled to a distal end 168 of the support 158”), wherein: 
in the first arrangement: the shaft is capable of pivoting relative to the dual pivot axis-defining junction piece about a first pivot axis (see Annotated Fig. 4), the first pivot axis does not extend through the probe (Annotated Fig. 4, a pivot axis not extending through the probe216, 218), and the probe is capable of pivoting relative to the dual pivot axis-defining junction piece about (Col. 10, lines 37-41, “The upper housing member 216 is pivotly coupled to the second coupler 214; Col. 10, lines 49-50, “The detection module 188 is pivotly coupled to a distal end 196 of the rod 198”), and 
in the second arrangement: the shaft is prevented from pivoting relative to the dual pivot axis-defining junction piece (Col. 10, lines 49-50, “The detection module 188 is pivotly coupled to a distal end 196 of the rod 198”; That is, the shaft’s pivoting is prevented by fastening the shaft (i.e., a distal end 196 of the rod 198) with a bolt and a nut as much as to prevent the pivoting movability of the shaft), and the probe is capable of pivoting relative to the dual pivot axis-defining junction piece about the second pivot axis (Col. 10, lines 49-50, “The detection module 188 is pivotly coupled to a distal end 196 of the rod 198”).

    PNG
    media_image1.png
    690
    491
    media_image1.png
    Greyscale

Annotated Fig. 4 of Deng
Deng fails to explicitly disclose a dual pivot axis-defining junction piece, the dual pivot axis-defining junction piece is a one-piece structure, a second pivot axis, the second pivot axis does not extend through the probe and the second pivot axis non-parallel with respect to the first pivot axis as well as the shaft and the probe pivoting along the first pivot axis and second pivot axis which are related to the first and second arrangements.  However, Billman teaches a dual pivot axis-defining junction piece (Figs. 12-14, sleeve 104), the dual pivot axis-defining junction piece is a one-piece structure (Annotated Figs. 12 and 14, sleeve 108 having a one-piece structure), a second pivot axis (see annotated Figs. 12 and 14 of Billman), the second pivot axis does not extend through the probe (Annotated Figs. 12 and 14; not that two pivot axes of sleeve 104 not extending through the shaft but two pivot axes are used to connect the sleeve with the shaft through the sleeve’s hole 196, 214 and 216 arranged along the two pivot axes) and the second pivot axis non-parallel with respect to the first pivot axis (Figs. 12-14; Para 0035, “Similarly, and with reference to FIGS. 12-15, sleeve 104 is generally cylindrical shaped and includes a shaft portion 190 having an outer surface 192. Sleeve 104 can include a hole 196 extending through the sleeve 104 and having an axis substantially perpendicular to an axis of the bore 114 to also transmit torque; although, this is not required. The yoke 108 of sleeve 104 projects from the shaft portion 190 and includes opposing ears 200 and 202, … A threaded aperture 214, 216 extends through an end portion of each respective ear 200, 202. In the illustrated embodiment, axes of the apertures 214, 216 are coaxial, the axis of each aperture being oriented perpendicular to an axis of the bore 114. The inner surface 208, 210 of each ear 200, 202 includes an arcuate wall or ledge 220, 222. Each ledge is located below the aperture 214, 216 and dips toward the shaft portion 190”).

    PNG
    media_image2.png
    507
    292
    media_image2.png
    Greyscale

Annotated Figs. 12 and 14 of Billman
Deng and Billman are both considered to be analogous to the claimed invention because they are in the same field of a metal detection device and a shaft connection sleeve. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deng to incorporate the teachings of Billman’s sleeve, having a one-piece structure, of a shaft connection and provide operations for coupling the shaft through cylindrical shaped holes 214 and 216 of the first pivot axis (see annotated Figs. 12 and 14 of Billman) by a bolt and a nut (see annotated Fig. 4 of Deng) as well as coupling the probe through bore 196 of the second pivot axis (see annotated Figs. 12 and 14 of Billman) by a bolt and nut where the first pivot axis is non-parallel to the first pivot axis, where the first and second pivot axes respectively have a structure not extending through the probe (i.e., 216 and 218 of Deng, or shaft portion of Billman) but non-parallel two pivot axes are used to connect the sleeve with the shaft through the sleeve’s hole 196, 214 and 216 arranged along the two pivot axes. Thusly, arranging the shaft (i.e., rod) and the probe both of which are non-parallel and preventing the shaft’s pivoting by fastening a bolt and a nut for coupling the shaft into the holes 214 and 216 such that the shaft and/or the probe’s pivoting related to the first and second arrangements are administered, taught by Billman at least at Figs. 12-14 and Para 0035.  

Regarding Claim 2, Deng teaches wherein: the ground search metal detector further comprises at least a first connector (i.e., a bolt and a nut shown in annotated Fig. 4), the shaft is attached to the dual axis-defining junction piece by the first connector, the first connector is adjustable between at least a first connector pivotable arrangement and a first connector non-pivotable arrangement, with the first connector in the first connector pivotable arrangement (Col. 10, lines 49-50, “The detection module 188 is pivotly coupled to a distal end 196 of the rod 198”; Col. 10, lines 37-41, “The upper housing member 216 is pivotly coupled to the second coupler 214), the shaft is capable of pivoting relative to the dual pivot axis-defining junction piece about the first pivot axis, with the first connector in the first connector non-pivotable arrangement , the shaft is prevented from pivoting relative to the dual pivot axis-defining junction piece (Col. 10, lines 49-50, “The detection module 188 is pivotly coupled to a distal end 196 of the rod 198”; That is, the shaft’s pivoting is prevented by fastening the shaft (i.e., a distal end 196 of the rod 198) with a bolt and a nut as much as to prevent the pivoting movability of the shaft).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deng to incorporate the teachings of Billman’s sleeve and provide attaching the shaft (i.e., rod) with a connector (i.e., a bolt and a nut shown in annotated Fig. 4) and determining whether a degree of the connector’s fastening to the shaft is pivotable or non-pivotable by adjusting fastening a bolt and a nut into the shaft.  

Regarding Claim 3, Deng teaches wherein: the ground search metal detector is configured to be adjusted between the first arrangement, the second arrangement, and at least a third arrangement, 
wherein in the third arrangement: the shaft is prevented from pivoting relative to the dual pivot axis- defining junction piece, and the probe is prevented from pivoting relative to the dual pivot axis- defining junction piece (Col. 10, lines 37-41, “The upper housing member 216 is pivotly coupled to the second coupler 214; Col. 10, lines 49-50, “The detection module 188 is pivotly coupled to a distal end 196 of the rod 198”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deng to incorporate the teachings of Billman’s sleeve and provide respectively coupling, using a connector (i.e., a bolt and a nut shown in annotated Fig. 4), the shaft (i.e., rod) to holes 214 and 316 of the Billman’s sleeve (i.e., the dual pivot axis-defining junction piece) and a probe to hole 196 of the Billman’s sleeve, and then fastening each connector (i.e.,  a bolt and a nut) as much as to prevent both the shaft’s pivoting and the probe’s pivoting with respect to the the Billman’s sleeve such that the third arrangement of preventing both the shaft and the probe from their pivoting is performed.  

Regarding Claim 4, Deng teaches wherein: the ground search metal detector further comprises at least a first connector (i.e., a bolt and a nut shown in annotated Fig. 4) and a second connector (i.e., a bolt and a nut shown in annotated Fig. 4), the shaft is attached to the dual axis-defining junction piece by the first connector, the first connector is adjustable between at least a first connector pivotable arrangement and a first connector non-pivotable arrangement (Col. 10, lines 49-50, “The detection module 188 is pivotly coupled to a distal end 196 of the rod 198”), the probe is attached to the dual axis-defining junction piece by the second connector, the second connector is adjustable between at least a second connector pivotable arrangement and a second connector non-pivotable arrangement (Col. 10, lines 37-41, “The upper housing member 216 is pivotly coupled to the second coupler 214), with the first connector in the first connector pivotable arrangement and the second connector in the second connector pivotable arrangement, the ground search metal detector is in the first arrangement, with the first connector in the first connector non-pivotable arrangement and the second connector in the second connector pivotable arrangement, the ground search metal detector is in the second arrangement (Col. 10, lines 37-41, “The upper housing member 216 is pivotly coupled to the second coupler 214; Col. 10, lines 49-50, “The detection module 188 is pivotly coupled to a distal end 196 of the rod 198”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deng to incorporate the teachings of Billman’s sleeve and provide respectively coupling, using each connector (i.e., a first and second connectors such as “a bolt and a nut” shown in annotated Fig. 4), the shaft (i.e., rod) to holes 214 and 316 of the Billman’s sleeve (i.e., the dual pivot axis-defining junction piece) and a probe to hole 196 of the Billman’s sleeve, thusly fastening either or both of first and second connectors (i.e.,  a bolt and a nut) as much as to prevent either or both of the shaft’s pivoting and the probe’s pivoting with respect to the the Billman’s sleeve such that the first or second arrangement of preventing either of the shaft and the probe from their pivoting is performed.   

Regarding Claim 5, Deng fails to explicitly discloses wherein: the dual pivot axis-defining junction piece comprises a first pivot axis-defining region and a second pivot axis-defining region, the first pivot axis-defining region defines the first pivot axis, and the second pivot axis-defining region defines the second pivot axis. However, Billman teaches wherein: the dual pivot axis-defining junction piece (Figs. 12-14, sleeve 104) comprises a first pivot axis-defining region (a region related to holes 214 and 216 in annotated Fig. 12, sleeve 104) and a second pivot axis-defining region (a region related to hole 196 in annotated Fig. 12, sleeve 104), the first pivot axis-defining region defines the first pivot axis, and the second pivot axis-defining region defines the second pivot axis (Figs. 12-14; Para 0035). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deng to incorporate the teachings of Billman and provide a sleeve 104 (i.e., the dual pivot axis-defining junction piece) configuring both the first pivot axis-defining region defining the first pivot axis and the second pivot axis-defining region defining the second pivot axis, taught by Billman at least at Figs. 12-14 and Para 0035.

Regarding Claim 6, Deng fails to explicitly discloses wherein: the first pivot axis-defining region comprises at least a first substantially cylindrical aperture, the second pivot axis-defining region comprises at least a second substantially cylindrical aperture. However, Billman teaches wherein: the first pivot axis-defining region comprises at least a first substantially cylindrical aperture (holes 214 and 216 in annotated Fig. 12, sleeve 104), the second pivot axis-defining region comprises at least a second substantially cylindrical aperture (hole 196 in annotated Fig. 12, sleeve 104) (Figs. 12-14; Para 0035). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deng to incorporate the teachings of Billman and provide a sleeve 104 (i.e., the dual pivot axis-defining junction piece) configuring a first cylindrical aperture (i.e., holes 214 and 216 in Fig. 12) in the first pivot axis-defining region and a second aperture (i.e., hole 196 in Fig. 12) the second pivot axis-defining region, taught by Billman at least at Figs. 12-14 and Para 0035.

Regarding Claim 7, Deng fails to explicitly discloses wherein the second pivot axis is skew and substantially perpendicular to the first pivot axis. However, Billman teaches wherein the second pivot axis is skew and substantially perpendicular to the first pivot axis (see annotated Fig. 12; Para 0035) holes 214 and 216 in annotated Fig. 12, sleeve 104), the second pivot axis-defining region comprises at least a second substantially cylindrical aperture (hole 196 in annotated Fig. 12, sleeve 104) (Figs. 12-14; Para 0035). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deng to incorporate the teachings of Billman and provide a sleeve 104 where a second pivot axis of holes 214 and 216 is perpendicular to a first pivot axis of hole 196, taught by Billman at least at Figs. 12-14 and Para 0035.

Regarding Claim 8, Deng teaches wherein: the shaft (Fig. 4, 200 and 210) comprises a shaft first end (Fig.4, 214) and a shaft second end (Figs. 4, 204), the shaft first end is within 4 inches of the first pivot axis, and the shaft second end is at least 3 feet away from the shaft first end (Col. 10, lines 23-41; Figs. 3-5).  Examiner takes OFFICIAL NOTICE that numerically specifying positions of the shaft first and second ends such as “4 inches” and “3 feet” is common knowledge or well known in the art at the effective filing date, as the position of the shaft’s coupling hole and the length of the shaft may be determined in the realm of a basic knowledge and common sense based on a user or manufacture’s interest.   

Regarding Claim 9, Deng teaches wherein: the ground search metal detector further comprises an arm bracket (Figs.3 and 4, 146), and the arm bracket is attached to the shaft (Col. 10, lines 27-29, “The arm support 164 is attached to a first end 204 of the first elongated member 200, …”; Figs. 3 and 4). 

Regarding Claim 10, Deng teaches wherein: the ground search metal detector further comprises a controller (Fig.3, a control module 152), and the controller is attached to the shaft (Col. 10, lines 11-30, “the control module 152 can be electrically connected to the detection module 160 through a cable 166. The detection module 160 includes at least one transmitter coil and at least one receiver coil. The detection module 160 is pivotly coupled to a distal end 168 of the support 158. The control module 152 is enclosed within a housing 170. … The handle 162 is attached to the first elongated member 200, and the housing 170 is attached to the handle 162”; Figs. 3 and 4). 

Regarding Claim 11, Deng teaches wherein: the shaft comprises at least a first shaft portion (Fig. 4,  a first elongated member 200 (or rod)), a second shaft portion (Fig.4, and a second elongated member 202 (or rod)), and at least a first tightening element (Fig.4, coupler 208), the first tightening element is configured to be movable between a first tightening element first position and a first tightening element second position, with the first tightening element in the first tightening element first position, the first shaft portion is movable relative to the second shaft portion to alter the overall length of the shaft using a force of less than 200 N, and with the first tightening element in the first tightening element second position, the first shaft portion is not movable relative to the second shaft portion using a force of less than 300 N (Col. 10, lines 23-36, “The support 158 includes a first elongated member 200 (or rod) and a second elongated member 202 (or rod). The handle 162 is attached to the first elongated member 200, and the housing 170 is attached to the handle 162. The arm support 164 is attached to a first end 204 of the first elongated member 200, and the second end 206 of the first elongated member 200 is attached to a first coupler 208. The coupler 208 and the first elongated member 200 are shown in duplicates in the figure. In this example, the device 150 has only one coupler 208 and one elongated member 200. A first end 210 of the second elongated member 202 is attached to the first coupler 208. A second end 212 of the second elongated member 202 is attached to a second coupler 214”). 

Regarding Claim 12, it is a device type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.

Regarding Claim 13, it is dependent on claim 12 and a device type claim having similar limitations as of claims 3 and 4 above. In claim 13, the first connector is configured to attach the dual axis-defining junction piece to the probe instead of the shaft as of claims 3 of 4. Nonetheless, it is applied under the same rationale set forth in claims 3 and 4 above and therefore rejected under the same rationale as of claims 3 and 4.

Regarding Claim 14, it is dependent on claim 12 and a device type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.

Regarding Claim 15, it is dependent on claim 14 and a device type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above.

Regarding Claim 16, it is dependent on claim 12 and a device type claim having similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as of claim 7 above.

Regarding Claim 17, it is a device type claim having similar limitations as of claims 1, 5-7 and 13 above. 
The additional limitation of at least a first connector, the dual axis-defining junction piece is attached to the probe by the first connector, the first connector is adjustable between at least a first connector pivotable position and a first connector non-pivotable position, with the first connector in the first connector pivotable position, the probe is capable of pivoting relative to the dual pivot axis-defining junction piece about the first axis of substantial symmetry, with the first connector in the first connector non-pivotable position, the probe is prevented from pivoting relative to the dual pivot axis-defining junction piece is identical to currently canceled claim 18 and similar limitations as of claim 13 above.  
Therefore, it is rejected under the same rationale as of claims 1, 5-7 and 13 above.
The additional limitation of a first substantially cylindrical space (holes 214 and 216 in annotated Fig. 4) and a second substantially cylindrical space (hole 196 in annotated Fig. 4) taught by Billman at least at Figs. 12-14 and Para 0035.

Regarding Claim 19, it is a method type claim having similar limitations as of claims 1 and 5 above. Therefore, it is rejected under the same rationale as of claims 1 and 5 above. The additional limitation of causing a shaft of a ground search metal detector to pivot and causing the probe of the ground search metal detector to pivot (Col. 10, lines 37-41, “The upper housing member 216 is pivotally coupled to the second coupler 214; Col. 10, lines 49-50, “The detection module 188 is pivotally coupled to a distal end 196 of the rod 198”), taught by Deng at least at Abstract, Figs. 3-5, and Col. 10 lines 37-41 and 49-50.

Regarding Claim 21, it is dependent on claim 20 and a method type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above.

Regarding Claim 22, it is dependent on claim 19 and a method type claim having similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as of claim 7 above.

Regarding Claim 23, it is a method type claim having similar limitations as of claims 1 and 2 above. Therefore, it is rejected under the same rationale as of claims 1 and 2 above. 

Regarding Claim 24, it is dependent on claim 23 and a method type claim having similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as of claim 7 above.

Regarding Claim 25, it is dependent on claim 23 and a method type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.

Regarding Claim 26, it is a method type claim having similar limitations as of claim 23 above. In claim 26, the first connector is configured to attach the dual axis-defining junction piece to the probe instead of the shaft as of claim 23. Nonetheless, it is applied under the same rationale as of claim 23 above and therefore rejected under the same rationale of claims 1, 2 and 23.

Regarding Claim 27, it is dependent on claim 26 and a method type claim having similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as of claim 7 above.

Regarding Claim 28, it is dependent on claim 26 and a method type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2866     


/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858